984 So.2d 675 (2008)
Ronnie Eugene STACEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-308.
District Court of Appeal of Florida, Fifth District.
June 27, 2008.
Ronnie Eugene Stacey, Blountstown, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Williams v. State, 594 So.2d 273, 275 (Fla.1992) (holding that in case of multiple violations of probation, sentences may be bumped one cell or guideline range for each violation).
PALMER, C.J., GRIFFIN and ORFINGER, JJ., concur.